IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                     No. 00-51095

                                   Summary Calendar


JAMIE ADAN BALLESTEROS,
                                                       Plaintiff-Appellant,

                              versus
TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                                       Defendant-Appellee.




             Appeal from the United States District Court
                   for the Western District of Texas
                             (A-99-CV-158)

                                     April 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      In this Title VII retaliation case, Jaime Adan Ballesteros

appeals from a grant of summary judgment against him.                  Ballesteros

claims    that      he     was    investigated    on    corruption    charges    in

retaliation for his refusal to fire a secretary that had submitted

a   sexual    harassment         claim.     The   district    court    found    that

Ballesteros had not demonstrated a causal connection between his

refusal to fire the secretary and the subsequent investigation; and

further      that        substantial      evidence     supported     Ballesteros’s

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
termination.   Having reviewed the case, we are persuaded that the

district court was correct to so hold.



AFFIRMED.




                                 2